               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION

Jonathan Walton,

                        Plaintiff,
                                      Case No. 17-cv-12330
v.
                                      Judith E. Levy
Wayne County, et al.,                 United States District Judge

                        Defendants.   Mag. Judge Elizabeth A. Stafford

________________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION [29]

     Before the Court is Magistrate Judge Elizabeth Stafford’s Report

and Recommendation recommending the Court grant defendant’s motion

for summary judgment (Dkt. 24) and that: (1) plaintiff’s claims against

defendants Wayne County, Rhonda Harris, Shevon Fowler, Corporal

Porter Chambers, Corporal Michael Cohen, Corporal Antonio Loftis, and

Corporal Larry Gardner be dismissed without prejudice and (2) plaintiff’s

claims against the Wayne County Sheriff’s Department and Wayne

County Sheriff Benny Napoleon be dismissed without prejudice.

     The parties were required to file specific written objections within

14 days of service. Fed. R. Civ. P. 72(b)(2); E.D. Mich. L.R. 72.1(d). No
objections were filed.1 The Court has nevertheless carefully reviewed the

Report and Recommendation, and concurs in the reasoning and result.

Accordingly,

      The Report and Recommendation (Dkt. 29) is ADOPTED;

      Defendant’s motion for summary judgment (Dkt. 24) is GRANTED;

      Plaintiff’s claims against defendants Wayne County, Rhonda

Harris, Shevon Fowler, Corporal Porter Chambers, Corporal Michael

Cohen, Corporal Antonio Loftis, and Corporal Larry Gardner are

dismissed without prejudice; and

      Plaintiff’s claims against Wayne County Sheriff’s Department and

Wayne County Sheriff Benny Napoleon are dismissed with prejudice.

      IT IS SO ORDERED.

Dated: March 4, 2019                   s/Judith E. Levy
     Ann Arbor, Michigan               JUDITH E. LEVY
                                       United States District Judge




1By failing to object to the Report and Recommendation, the parties have waived
any further right of appeal. United States v. Archibald, 589 F.3d 289, 295–96 (6th
Cir. 2009).
                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 4, 2019.
                                      s/Shawna Burns
                                      SHAWNA BURNS
                                      Case Manager
